         Case 7:16-cr-00832-KMK Document 189 Filed 01/16/20 Page 1 of 3


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     United States Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     January 16, 2020
BY ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:     United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter in opposition to the defense motion dated
January 13, 2020 (the “Motion” or “Mot.”), in which the defense requests an evidentiary hearing
regarding the Metropolitan Correctional Center’s (“MCC”) failure to preserve video footage from
outside of the defendant’s cell on July 22 and July 23, 2019.1 In the Motion, the defense argues
that the missing video footage would have provided mitigating evidence for a potential penalty
phase of his trial (Mot. at 2-3), and that a hearing is necessary to determine the circumstances of
the loss of the video, and whether sanctions are appropriate. (Mot. at 2). As discussed in detail
below, the defendant’s motion should be denied because he can obtain comparable evidence by
other reasonably available means. In particular, the Government does not intend to dispute the
defense’s assertion that the defendant called MCC staff to the cell that he shared at the time with
Jeffrey Epstein, and multiple witnesses are available to testify to that fact. As such, the
unavailability of video to confirm this undisputed fact is immaterial to the defense, and no hearing
is necessary.

       I.      Applicable Law

       Spoliation “‘is the destruction or significant alteration of evidence, or failure to preserve
property for another’s use as evidence in pending or reasonably foreseeable litigation.’” Allstate
Ins. Co. v. Hamilton Beach/Proctor Silex, Inc., 473 F.3d 450, 457 (2d Cir. 2007) (quoting West v.
Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)). In a criminal context, spoliation
of evidence implicates the Due Process Clause only if both the missing evidence “would play a

1
  No employee of the United States Attorney’s Office was copied on either defense counsel’s
July 25, 2019 e-mail to MCC requesting that certain video footage be preserved, or MCC’s
response later that day. The undersigned Assistant United States Attorneys first learned of
defense counsel’s preservation request to MCC on December 17, 2019, when defense counsel
forwarded the July 25, 2019 email exchange.
         Case 7:16-cr-00832-KMK Document 189 Filed 01/16/20 Page 2 of 3
January 16, 2020
Page 2 of 3

significant role in his defense and was thus ‘material’” under “the two-pronged materiality
standard established in California v. Trombetta, 467 U.S. 479 (1984),” and “the government acted
in bad faith.” United States v. Barnes, 411 Fed. Appx. 365, 368-69 (2d Cir. 2011). Under
Trombetta, missing evidence is not material unless (i) it possesses “an exculpatory value that is
apparent before the evidence was destroyed,” and (ii) the missing evidence is “of such a nature
that the defendant would be unable to obtain comparable evidence by other reasonably available
means.” 467 U.S. at 489. Importantly, “[u]nless a criminal defendant can show bad faith on the
part of [law enforcement], failure to preserve potentially useful evidence does not constitute a
denial of due process of law.” See Arizona v. Youngblood, 488 U.S. 51, 58 (1988). Moreover,
where comparable evidence, such as witness testimony, is reasonably available to prove the same
fact as would be proven by the missing evidence, then there is no due process violation. See United
States v. Rastelli, 870 F.2d 822, 833 (2d Cir. 1989) (finding defendant could have obtained
comparable evidence to discarded tapes of his conversations by “us[ing] contemporaneously
prepared F.B.I. summaries of the tape-recorded conversations” or “call[ing] as a witness F.B.I.
agent [ ] who monitored the taped conversations”).

       II.     Discussion

         In the Motion, the defense argues that the missing video would have shown “efforts made
by [the defendant] to alert BOP staff that Mr. Epstein was in distress, and to secure assistance for
Epstein.” (Mot. at 4-5). The defense argues that this video would have been “material and relevant
to rebut any aggravating evidence offered by the Government during penalty proceedings that Mr.
Tartaglione was likely to be a danger in prison.” (Mot. at 3). As the Government’s Notice of
Intent makes clear, though, the Government does not intend to argue future dangerousness as an
aggravating factor at any penalty phase in this case. To the extent the defense chooses to present
evidence during a potential penalty phase regarding his conduct in prison, the Government may
seek to rebut such evidence with instances of the defendant’s misconduct while detained pending
trial, but those instances would not include any of the events of July 22 and 23, 2019 involving
Jeffrey Epstein.

         In any event, even if the July incident were material to a potential penalty phase, a hearing
is not necessary because the defendant can obtain comparable evidence that he called for MCC
staff by other reasonably available means. The camera on the defendant’s tier would have shown
only the hallway, was not pointed into any cell, and did not have audio. The missing video,
therefore, would have shown nothing more than MCC staff responding to and going in to the
defendant’s cell, without any context for their actions. At a potential penalty phase, the defendant
may call as witnesses one or more MCC staff members who responded to the defendant’s cell. In
fact, the Government has already shared with defense counsel witness statements from certain staff
members who responded to the cell in response to the defendant’s attempts to get their attention.
Were the defense to call these staff members as witnesses at any potential penalty phase, the
Government does not intend to challenge this portion of their recollection, and is prepared to
stipulate to these facts. Accordingly, the defendant will be able to demonstrate through other
evidence at a penalty phase all of the facts that he wished to glean from the missing video. Given
the availability of other comparable evidence, the loss of the video does not violate the Due Process
Clause, regardless of the circumstances surrounding the failure to preserve the evidence, and a
hearing is therefore not warranted. See Trombetta, 467 U.S. at 489; Rastelli, 870 F.2d at 833.
        Case 7:16-cr-00832-KMK Document 189 Filed 01/16/20 Page 3 of 3
January 16, 2020
Page 3 of 3

      For the foregoing reasons, the Court should deny the Motion in its entirety.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                             By:            /s/
                                                   Maurene Comey & Jason Swergold
                                                   Assistant United States Attorneys

Cc:   Counsel of record (by ECF)
